UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.00-13803 Viggle Inc. (Exact name of Registrant as specified in its charter) Delaware 33-0637631 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 902 Broadway, 11th Floor, New York, NY10010 (Address of Principal Executive Offices and Zip Code) Registrant's Telephone Number, Including Area Code: (212)231-0092 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ As ofFebruary 14, 2013, there were 82,641,753 shares of the registrant's common stock outstanding. TABLE OF CONTENTS PARTI.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 4 Consolidated Balance Sheets as of December 31, 2012 (Unaudited) and June 30, 2012 4 Consolidated Statements of Operations for the Three and Six Months Ended December 31, 2012 and 2011 (Unaudited) 5 Consolidated Statements of Stockholders' Equity (Deficit) as of December 31, 2012 (Unaudited) and Fiscal Year Ended June 30, 2012 6 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2012 and 2011 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PARTII.OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1.A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 46 2 Back to TOC PARTI CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form10-Q (this “Quarterly Report”) contains forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward-looking statements as statements containing the words “believe,” “expect,” “will,” “anticipate,” “intend,” “estimate,” “project,” “assume” or other similar expressions, although not all forward-looking statements contain these identifying words. All statements in this Quarterly Report regarding our future strategy, future operations, projected financial position, estimated future revenue, projected costs, future prospects, and results that might be obtained by pursuing management’s current plans and objectives are forward-looking statements. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Important risks that might cause our actual results to differ materially from the results contemplated by the forward-looking statements are contained in “Part I, Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Part II, Item 1A. Risk Factors” of this Quarterly Report and in our subsequent filings with the Securities and Exchange Commission (“SEC”). Our forward-looking statements are based on the information currently available to us and speak only as of the date on which this Quarterly Report was filed with the SEC. We expressly disclaim any obligation to issue any updates or revisions to our forward-looking statements, even if subsequent events cause our expectations to change regarding the matters discussed in those statements. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such difference might be significant and materially adverse to our stockholders. 3 Back to TOC ITEM1. FINANCIAL STATEMENTS Viggle Inc. CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share data) December 31, June 30, (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Other receivables Total current assets Restricted cash Capitalized software costs, net Property & equipment, net Intellectual property, net Goodwill Other assets 40 40 Total assets $ $ Liabilities and stockholder's equity Current liabilities: Accounts payable and accrued expenses $ $ Reward points payable Common stock warrant liability Guarantee liability Deferred revenue Current portion of loan payable Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.001 par value, authorized 1,000,000 shares, no shares issued and outstanding — — Common stock, $0.001 par value: authorized 300,000,000 shares, issued and outstanding76,470,041 shares as of December 31, 2012 and June 30, 2012 76 76 Additional paid-in-capital Due from executive officer ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements 4 Back to TOC Viggle Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands, except share and per share data) (Unaudited) Three Months Ended December 31, Six Months Ended December 31, Revenues $ $
